263 F.2d 841
Henderson RICHARDSONv.C. H. LOONEY, Warden, United States Penitentiary, Leavenworth, Kansas.
No. 5995.
United States Court of Appeals Tenth Circuit.
November 19, 1958.

Appeal from the United States District Court for the District of Kansas.
Charles Edward Wright, Denver, Colo., for appellant.
Wilbur G. Leonard, U. S. Atty., and E. Edward Johnson, Asst. U. S. Atty., Topeka, Kan., for appellee.
Before PHILLIPS, MURRAH and LEWIS, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on application of appellant.